Quinn, Chief Judge
(dissenting):
If a friend tells me he is going to buy a watch and takes me to a jewelry store, where I observe him take something from his pocket, hand it to a salesperson and receive from that person a package, which he places in his pocket, then on leaving the shop, my friend tells me he bought the watch he had told me about, in my opinion, I have probable cause to believe he bought the watch and has it in his pocket. Substantially, the same situation is present in this case.
The evidence which justifies the conclusion that the accused probably had *576green currency in his possession, in violation of appropriate regulations, and that this was imparted to the officer who issued the authorization' to search can be summarized as follows:
1. The accused and Airman Charles A. Sarja were friends.
2. Camp Alpha Processing Center in Vietnam was used by Army personnel going on R&R (rest and recreation) out of the country. Regulations authorized use of Military Payment Certificates in Vietnam, but prohibited possession of United States green currency. Persons leaving Vietnam on R&R were allowed to exchange, without question, up to $2,000.00 in MPC’s for green currency.
3. The accused told Sarja about his currency “business” at Camp Alpha, in which he exchanged MPC’s for green currency. He invited Sarja to meet him on February 15, at the Main Gate of Tan Son Nhut, and they would go to Camp Alpha to see how the accused “did business.” Sarja reported the invitation to Office of Special Investigations agents, and he was told to accept it and report the results of the visit to the agents.
4. Sarja met the accused as agreed, and the two proceeded to Camp Alpha. Over a cup of coffee at the snack bar at the Camp, the accused again explained his “operation” and told Sarja “to watch his actions” to learn how he performed. The accused left Sarja and approached two Army men at a nearby table. He engaged them in conversation. After a few minutes, he and the two soldiers left the snack bar. The accused “motioned” to Sarja “to follow.” The accused and the soldiers went into an empty tent. Sarja watched them from the front of the tent “a few feet” away. He observed the accused hand each soldier a “stack” of money. The soldiers left the tent, and the accused rejoined Sarja. He told Sarja he had given each soldier $1,900.00, and was to meet them later at the Processing building.
5. Sarja and the accused went to the Processing building, but could not find the soldiers. They looked for, and finally found them. All four went into a building. The accused directed Sarja to stand watch by the door. He and the two soldiers went three or four bunks down and sat on a bunk. Sarja observed each soldier give the accused “something,” which he “assumed” was green currency. The accused stuffed this into his pockets. He also saw the accused hand one of the soldiers something which, from “what . . . [he] could tell, . . . was green money.” Then the soldiers left. The accused told Sarja that he had given “them $100.00 apiece.” Sarja and the accused then went to the accused’s apartment. Later that day, Sarja told Special Agent Ernest D. Paul that the accused had green money.1
6. On February 16, the accused indicated to Sarja that he wanted him “to run the operation” at Camp Alpha by himself. Sarja told the accused he had no money. The accused advised Sarja that he had $4,000.00 at his apartment and Sarja could use this money. Sarja “picked up” $4,000.00 in MPC’s from the accused. He took the money to the Office of Special Investigations and they “made up . . . reports” on the matter. He then returned to the accused at his apartment with “some *577kind of a story . . . [as to] why . . . [he] didn’t change the money.”
'7. On February 16, Special Agent Paul went to Colonel Grover K. Coe, the Base Commander, and informed him of the accused’s transaction at Camp Alpha. Colonel Coe testified he was advised of the transaction, and received “enough information” about the accused to convince him that there was probable cause to search his quarters for “contraband currency.” Accordingly, he issued authorization for the search. It may be fairly inferred from Coe’s testimony that the information he received included the accused’s admissions to Sarja as to his currency “business.”
1 am also satisfied that the search conformed to the law of the Republic of Vietnam. Mr. Lieu Phuoc Thanh was, in my opinion, competent to testify as to the Vietnamese law on search and seizure. See my opinion in United States v Carter, 16 USCMA 277, 288, 36 CMR 433. Mr. Thanh was an Inspector of Municipal Police, with twenty-two years of police experience. At the time of the trial, he was assigned to the Judiciary Section. He testified he was informed by the Office of Special Investigations that the accused was engaged in black-market transactions with United States green currency.2 Such transactions violated Vietnamese law. In “these circumstances” he was, as an Inspector, “authorized to conduct a search.”
Even if we assume the search was illegal, I must still disagree with the majority. In my opinion, the admission in evidence of the results of the search could not possibly have prejudiced the accused as to the specification of the original charge.
Six days after the search, the accused made a full and voluntary confession to the effect that on February 15, he exchanged MPC’s for green currency at Camp Alpha in the manner described by Sarja. The evidence demonstrates beyond all doubt that this confession was not the product of the illegal search. It was made after the accused had consulted with counsel on a number of occasions and had determined he could, as counsel suggested, “bargain himself into a considerably better position with reference to the offense that he was charged with.” The accused admitted that, after he was apprehended in connection with the original charge, he told Agent Harding W. James of the Criminal Investigations Detachment that he would work with him to “uncover the rest' of this big organization that was operating out of Camp Alpha.” He also admitted he went to work for the Criminal Investigations Detachment on that project on February 22, two days before he made his confession. Agent James, testifying for the defense, stated that the accused “sent . . . word” he wanted to talk to him. When he met with the accused, the accused “volunteered to help develop” information as to other persons engaged in money transactions at Camp Alpha. According to James, the accused “was desparately [sic] seeking if anyone in the military could help him that he would not receive a dishonorable discharge.” He informed the accused that if “he wanted to proceed with the help that he could render, it would be appreciated,” but all that he, James, could do was “testify in his defense.” The accused agreed to cooperate and worked with Agent James from February 22 to early April. Since the confession was totally unaffected by the results of the search, it was properly admitted in evidence. United States v Ball, 8 USCMA 25, 23 CMR 249. With the confession, the evidence as to the accused’s illegal possession of green currency on February 15 is so compelling that the court members could not possibly have been influenced in their findings of guilty as to this offense by evidence of the discovery of green currency in his apartment on February 18. United States v Wimberley, 16 USCMA 3, 8, *57836 CMR 159. At the very least, therefore, I would affirm the findings of guilty of specification 1 of the charge, and return the record of trial to the board of review for reassessment of the sentence.

 Agent Paul, who obtained the warrant to search, testified Sarja reported that “amounts of green money” had been “received by Airman Price.” Although military law accords the accused the right to attack the truthfulness of the representations in an application for a warrant (United States v Ness, 13 USCMA 18, 23, 32 CMR 18), my reading of the record of trial convinces me that, while Sarja acknowledged at trial he did not see the color of the “something” turned over to the accused by the two soldiers, he still honestly believed it was green currency. He had, as the text indicates, abundant reason to believe such currency was involved in the transaction.


 The evidence clearly indicates that the information he received dealt with Sarja’s account of the Camp Alpha transaction.